ACCEPTED
                                                                                             14-14-00278-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                       12/29/2014 7:21:35 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                   No. 14-14-00278-CR

                                          In the                            FILED IN
                                   Court of Appeals                  14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                         For the
                                                                     12/29/2014 7:21:35 AM
                            Fourteenth District of Texas             CHRISTOPHER A. PRINE
                                       At Houston                             Clerk




                                       No. 1243451
                                In the 178th District Court
                                 Of Harris County, Texas



                      CHADRICK CANARD JOHNSON
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee



                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF




TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
       1. In the 178th District Court of Harris County, Texas, in cause number 1243451,

The State of Texas v. Chadrick Canard Johnson, Appellant was convicted of murder,

and was sentenced to forty five years in the Texas Department of Criminal Justice,

Correctional Institutions Division, on March 19, 2014.

       2. A written notice of appeal was timely filed on March 19, 2014.

       4. The State’s brief was due on December 22, 2014.

       5. An extension of time in which to file the State’s brief is requested until January 22,
          20145

       6. Two previous extensions of time have been requested by the State.

       7. The facts relied upon to explain the need for this extension are:

       The State’s Assistant District Attorney on appeal is finalizing a brief for
       submission in Ibarra v. State, 14-14-00471-CR. The State’s Assistant District
       Attorney on appeal was ordered to active duty in the United States Navy from
       December 26, 2014 through January 4, 2015; this period of active duty service
       will delay the work on all assigned briefs. Additional time will be necessary to
       submit previously assigned briefs prior to submission of this brief.

       WHEREFORE, the State prays that this Court will grant an extension of time until

January 22, 2015 in which to file the State’s brief in this case.


                                                             Respectfully submitted,



                                                             SETH GAGLIARDI
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 24073207
                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been emailed and faxed

to the attorney for the Appellant on December 29, 2014:

      Glenn Youngblood
      5555 South Loop West, Suite 396
      Bellaire, TX 77401
      Phone: (713) 432-1013
      Fax: (713) 574-3042
      Email: glenlaw1@comcast.net




                                                          SETH GAGLIARDI
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 24073207

Date: December 29, 2014